Citation Nr: 1043643	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  06-37 365	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating for posttraumatic stress disorder (PTSD) 
in excess of 30 percent prior to February 25, 2010, and in excess 
of 70 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1990 to October 1993.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, that denied the benefit sought on appeal.  The Veteran 
appealed that decision and the case was referred to the Board for 
appellate review.  

In November 2009 the Board remanded the Veteran's claim for 
further development.  The requested development has been 
completed to the extent possible, and no further action is 
necessary to comply with the Board's remand directives.  Stegall 
v. West, 11 Vet. App. 268 (1998).

Following the Board's November 2009 remand, in a June 2010 rating 
decision, the Veteran's service-connected posttraumatic stress 
disorder was increased to 70 percent, effective from February 25, 
2010.  However, as this increase does not constitute a full grant 
of all benefits possible, and as the Veteran has not withdrawn 
his claim on this issue, it remains on appeal.  See AB v. Brown, 
6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  Prior to February 25, 2010, the objective medical evidence of 
record indicates that the Veteran's PTSD was productive of 
occupational and social impairment with occasional decreases in 
work efficiency and intermittent periods of inability to perform 
occupational tasks, due to such symptoms as: depressed mood, 
anxiety, irritability, panic attacks and sleep impairment,

2.  Beginning February 25, 2010, the objective medical evidence 
of record indicates that the Veteran's PTSD has been productive 
of occupational and social impairment, with deficiencies in most 
areas, and symptoms including poor judgment, thinking, or mood, 
impaired impulse control, disorientation, difficulty in adapting 
to stressful circumstances and an inability to establish and 
maintain effective relationships.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD 
are not met prior to February 25, 2010.  38 U.S.C.A. §§ 1155, 
5013, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a rating in excess of 70 percent for PTSD 
are not met from February 25, 2010 to present.  38 U.S.C.A. 
§§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claims on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated February 2006, March 2006, 
August 2006 and February 2010.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently reversed 
the Veterans Court's decision in Vazquez-Flores, however, finding 
that VA is not required to tailor § 5103(a) notice to individual 
veterans or to notify them that they may present evidence showing 
the effect that worsening of a service-connected disability has 
on their employment and daily life for proper claims 
adjudication.  For an increased rating claim, section § 5103(a) 
now requires that the Secretary notify claimants generally that, 
to substantiate a claim, they must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009 (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  

With regard to the Veteran's claim, the Board notes that the 
February 2010 letter from the RO to the Veteran met the 
requirements of Vazquez-Flores.  This was followed by a 
readjudication in a June 2010 Supplemental Statement of the Case 
(SSOC) and Rating Decision.  Accordingly, the notice timing error 
did not affect the essential fairness of the adjudication.  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and have not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in the 
adjudication of his appeal.  Therefore, the Board finds that the 
RO has satisfied the duty to notify and the duty to assist and 
will proceed to the merits of the Veteran's appeal.

The Veteran has claimed entitlement to increased ratings for his 
service-connected posttraumatic stress disorder (PTSD).  
Essentially, the Veteran contends that the valuations he has 
received for his service-connected PTSD do not accurately reflect 
the severity of that condition.  Disability evaluations are 
determined by evaluating the extent to which a Veteran's service-
connected condition adversely affects his ability to function 
under the ordinary conditions of daily life, including 
employment, by comparing his symptomatology with the criteria set 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ranges.  VA has a duty 
to acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required by that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1.  A claim of 
entitlement to an increased rating, which was partially granted 
during the course of the appeal but assigned an effective date 
subsequent to the date of receipt of the claim, includes that 
period on appeal prior to the staged grant; therefore the 
practice of "staged" ratings may apply.  That is, separate 
ratings can be assigned for separate periods of time based on the 
facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. Ap. 119 (1999). 

The Veteran first claimed entitlement to service connection for 
posttraumatic stress disorder in February 2003.  A September 2003 
rating decision granted entitlement to service connection and 
assigned a 10 percent rating effective from February 3, 2003, the 
day the Veteran first filed his claim.  

In December 2005 the Veteran claimed entitlement to a rating in 
excess of 10 percent.  A June 2006 rating decision granted 
entitlement to a rating of 30 percent, effective from December 
22, 2005, the date the Veteran filed his claim for entitlement to 
an increased rating.  The Veteran submitted a Notice of 
Disagreement (NOD) with that rating decision in August 2006.  A 
Statement of the Case (SOC) was issued in October 2006, and the 
Veteran filed a Substantive Appeal (VA Form 9) in November 2006.  
The Veteran's claim came before the Board in November 2009, at 
which time it was remanded for further development.  The 
requested development was completed, and an additional rating 
decision was issued in June 2010.  That rating decision granted 
entitlement to a rating evaluation of 70 percent for the 
Veteran's service-connected PTSD effective from February 25, 
2010.  

Under Diagnostic Code 9411, PTSD is assigned a 30 percent rating 
where there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events). 

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships. 

A 70 percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment of thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based on the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  See 
38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder 
should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses 
many times will include an Axis V diagnosis, or a Global 
Assessment of Functioning (GAF) score.  A Global Assessment of 
Functioning (GAF) rating is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by words 
or by a GAF score, is to be considered, but is not determinative 
in and of itself, of the percentage rating to be assigned.  
VAOPGCPREC 10-95. 

A GAF of 21 to 30 is defined as behavior considerably influenced 
by delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or an inability 
to function in almost all areas (e.g., stays in bed all day, no 
job, home or friends). 

A GAF score of 31 to 40 is indicative of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., avoiding friends, neglecting family, 
inability to work).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job, etc.). 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). 
 
The Board first notes that there are two separate rating periods 
on appeal in this case: the 30 percent rating assigned prior to 
February 25, 2010, and the 70 percent rating assigned beginning 
on that date.  

The relevant evidence of record in this case consists of VA 
treatment records, VA examination reports and several written 
statements from the Veteran and other individuals.  

The Veteran submitted several written statements accompanying his 
increased rating claim in December 2005.  In one statement, the 
Veteran's ex-wife asserted that after the Veteran was released 
from service he was a different person.  Another written 
statement from the Veteran's current wife stated that she has 
observed that the Veteran has an exaggerated startle reflex and 
that he has nightmares and periods of disorientation and 
confusion.  She also stated that the Veteran is easily irritated 
and has a difficult time coping with stress.  

VA treatment records from December 2005 indicate that the Veteran 
reported having increased arousal, "jumpiness," exaggerated 
startle reflex and thrashing in bed when awoken quickly.  The 
Veteran stated that he has a good relationship with his current 
wife and his sons.  He also reported that he has been exposed to 
highly stressful situations on several occasions while working as 
a correctional officer and that he has problems sleeping. The 
examiner stated that the Veteran's mood was minimally dysphoric, 
that his affect was appropriate and that he was not having any 
suicidal or homicidal ideation.  The examiner further stated that 
the Veteran was alert, oriented and had good concentration and 
memory.  Insight and judgment were also intact.  Thought process 
was goal-directed without tangentiality, but with mild flight of 
ideas due to anxiety.  The examiner did note that anxiety levels 
were increased and that the Veteran seemed relatively driven and 
slightly autonomically activated.  The examiner also noted an 
exaggerated startle reflex, as well as an obsessive compulsive 
personality with increased anxiety when things are not 
controlled.  Some flailing while sleeping was indicated, as well 
as a Pavlovian response to explosions and other triggers.  
Intrusive thoughts and occasional nightmares were also indicated.  
The examiner assigned a GAF score of 85/60.  

Additional VA treatment records from February 2006 indicate that 
the Veteran had been prescribed medication for his agitation, 
anxiety and irritability.  The response to this medication was 
positive.  The examiner indicated that the Veteran's mood was 
euthymic, that his affect was appropriate and that there was no 
suicidal or homicidal ideation.  A GAF of 75 was assigned.  

The Veteran was afforded a comprehensive VA examination in March 
2006 in connection with his increased rating claim.  The examiner 
noted that the Veteran has been functional in the work place and 
at home socially.  The Veteran indicated several leisure pursuits 
and did not report any suicidal ideation, homicidal ideation or 
problems with substance abuse.  No hospitalizations were noted 
for any mental disorders.  The examination report indicates that 
the Veteran has been prescribed anti-anxiety medication and that 
this has dramatically decreased overall levels of anxiety and 
agitation and has allowed him to tolerate stressful situations 
better.  The examiner noted that the Veteran was clean, neatly 
groomed and appropriately dressed.  Psychomotor activity and 
speech were unremarkable and the Veteran's attitude was anxious, 
cooperative, friendly and attentive.  Affect was normal and 
appropriate and the Veteran's mood was good, but anxious.  
Attention and concentration were both normal and the Veteran was 
oriented to person, time and place.  The Veteran's thought 
process and content were unremarkable, but avoidance of news and 
a dislike for people of Arabic background were indicated.  No 
delusions, hallucinations or inappropriate behavior were noted 
and the Veteran's judgment, intelligence and insight were normal.  
Sleep impairment was indicated, but there was no obsessive or 
ritualistic behavior.  Impulse control was normal, but rare panic 
attacks were indicated.  Remote, recent and immediate memory were 
all normal.  A GAF score of 80 was assigned.  The effects of the 
Veteran's PTSD on social and occupational functioning with regard 
to decreased efficiency, decreased productive and decreased 
reliability were noted as mild or transient and only during 
periods of stress.  With regard to inability to perform work 
tasks moderate severity and occasional frequency was noted, and 
with regard to impaired work, family and other relationships 
constant mild severity was indicated.  

In his August 2006 Notice of Disagreement (NOD) the Veteran 
stated that he has severe panic attacks at least weekly.  He also 
stated that he is rather reclusive and seldom associated with 
anyone outside his family.  He did report that he functions well 
around his family and is active with them.  With regard to work, 
he stated that he is able to work with his coworkers, but 
otherwise feels disconnected from them.  The Veteran also 
reported being moderately forgetful and stated that he has an 
exaggerated startle reflex.  

Subsequent VA treatment records from April 2007 indicate that the 
Veteran reported having nightmares on a weekly basis, but stated 
that the intensity had lessened.  The Veteran also reported that 
he startles easily with occasional sweats and that he experiences 
occasional flashbacks.  The Veteran stated that his mood was 
generally calm, but that he feels overwhelmed by working at a 
prison.  The examiner noted that the Veteran was alert, 
cooperative, pleasant, casually dressed and oriented to person, 
place and time.  There was no evidence of auditory or visual 
hallucinations and no indication of any suicidal or homicidal 
ideation.  Memory registration and recall were normal.  
Concentration and social judgment were also good.  A GAF score of 
55 was assigned.  

VA treatment records from December 2007 indicate largely 
consistent symptomatology.  That examiner stated that the Veteran 
was alert and oriented to person, place and time.  The Veteran's 
affect was blunted and mood was dysphoric, but there was no 
evidence of suicidal or homicidal ideation or auditory or visual 
hallucinations.  Speech was coherent and normal in rate, tone and 
production.  Thought process was logical and goal-oriented.  
Memory, insight and social judgment were all normal and a GAF 
score of 60 was assigned.  VA treatment records from July 2008 
indicate that the Veteran reported that he was doing well.  The 
Veteran stated that the medication he had been prescribed was 
working well.  He reported sleeping well and that his flashbacks 
and nightmares were in check.  The examiner stated that affect 
was appropriate and mood was euthymic.  There was no evidence of 
suicidal or homicidal ideation or of any auditory or visual 
hallucinations.  Insight was good, social judgment was intact and 
speech was coherent and normal in rate, tone and production.  A 
GAF score of 65 was assigned.   

In contrast, VA treatment records from February 2010 indicate 
that the Veteran was doing poorly.  The Veteran stated that his 
wife wanted him to talk about his issues and that he has no 
friends or relationships outside of his family.  The Veteran 
noted that he had been demoted in his job due to difficulties 
coping with others and that he was still having nightmares.  The 
Veteran also reported having hypnopompic hallucinations of 
hearing the explosion of naval ship guns.  Sleep-walking, 
hypervigilance, irritability and mood-swings were also reported.  
The examiner noted that the Veteran was alert and oriented to 
person, place and time.  The Veteran affect was blunted and his 
mood was depressed.  There was no evidence of suicidal or 
homicidal ideation.  Insight was good and social judgment was 
intact.  Speech was coherent and normal in rate, tone and 
production.  A GAF of 58 was assigned.  

In a written statement received in March 2010 the Veteran's wife 
reported that the Veteran has an exaggerated startle reflex and 
numerous sleep disturbances.  She also reported that the Veteran 
appears to experience auditory hallucinations where he hears 
explosions.  With regard to social interaction, the Veteran's 
wife stated that he has no relationships outside of his family.  

The Veteran also submitted a written statement in March 2010 
wherein he reported similar symptomatology.  He also reported 
that he resigned from his position as a corrections officer in 
March 2008, and that he was working as a clerk at an auto parts 
store.  He indicated having numerous difficulties at this 
position, including an inability to overcome stress and a hard 
time focusing or when things are busy.  This statement is 
supported by another statement from the store manager at the auto 
parts store, which indicates that the Veteran becomes stressed 
easily, has a hard time functioning when overloaded at work and 
has difficulties remembering things.  

The Veteran's most recent VA examination was in March 2010.  
During that examination the Veteran denied any suicidal or 
homicidal ideation, but did report anxiety, nervousness and 
irritability.  The Veteran reported that his relationships with 
family members were fantastic and that he had numerous leisure 
activities, but that he had no other social interactions.  On 
psychiatric examination the examiner noted that Veteran arrived 
40 minutes after his scheduled appointment time and that he 
looked all around the office when he entered.  The examiner noted 
that the Veteran was easily startled when approached in the 
waiting room and that he walked slightly stooped over and 
appeared lethargic.  The Veteran's attitude was cooperative and 
attentive, but was also reserved.  His affect was blunted and his 
mood was agitated and dysphoric.  The examiner stated that the 
Veteran was oriented to person and place, but not to time, as he 
reported the date incorrectly.  With regard to thought process, 
the examiner stated it was rambling and that the Veteran's 
descriptions seemed somewhat dramatic.  With regard to thought 
content, the examiner stated that the Veteran exhibited paranoid 
ideation, including suspiciousness of people.  No delusions or 
hallucinations were indicated.  Judgment was intact, intelligence 
was average and the Veteran understood that he has a problem.  
The examiner did indicate that the Veteran exhibited some 
inappropriate behavior.  Specifically, the examiner noted that 
the Veteran started locking up his guns because of an alarming 
incident where he ran outside naked with a loaded gun looking for 
someone approximately six months earlier.  The Veteran also 
reported panic attacks in traffic and in crowds where he cannot 
breathe.  No problems with activities of daily living were 
reported.  Remote and immediate memory were reported as normal, 
but recent memory was indicated as mildly impaired, with 
difficulty recalling the previous evening's meal.  Also reported 
were recurrent and intrusive distressing memories and avoidance 
behavior.  A GAF score of 57 was assigned.  The examiner stated 
that the Veteran's occupational and social impairment was not 
total, but that his PTSD does result in deficiencies in judgment, 
thinking, family relations, work and mood.  

As stated above, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  After a careful review of the 
evidence, the Board concludes that prior to February 25, 2010, 
the Veteran's posttraumatic stress disorder was manifested by 
symptomatology most closely corresponding to a 30 percent rating.  
The evidence from that time period, including numerous VA 
treatment records, a VA examination report and statements from 
the Veteran, indicates that the Veteran did have some social and 
occupational impairment due to his PTSD symptoms.  However, as 
noted in the March 2006 VA examination report, these symptoms 
were mostly mild and transient.  In addition, the Veteran's GAF 
score during that time period ranged from 80 to 55.  Relevant VA 
treatment records do indicate numerous difficulties, including 
sleep problems, intrusive thoughts and panic attacks, but these 
findings are most consistent with a 30 percent determination and 
so a rating in excess of 30 percent is not warranted for that 
period.  

The RO granted a rating of 70 percent effective from February 25, 
2010.  Beginning February 25, 2010, the Board finds that the 
Veteran's posttraumatic stress disorder underwent a documented 
substantial worsening, with symptomatology warranting a rating of 
70 percent.  Most notably, the Veteran evidenced possible 
auditory hallucinations, sleep-walking, memory problems and 
inappropriate behavior.  However, the Board finds that at no time 
contemplated by the appeal period were the regulatory criteria 
for a rating greater than 70 percent met.  While the Veteran's 
posttraumatic stress disorder is severe, there is no finding of 
total occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation or own name.  Indeed, the March 
2010 examiner specifically found that the Veteran's occupational 
and social impairment was not total.  Accordingly, the Board 
concludes that the Veteran's PTSD disability picture does not 
more nearly approximate the criteria for the next higher rating 
of 100 percent at any time during the period covered by this 
appeal.  

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
Jul. 17, 2009).  The first question is whether the schedular 
rating adequately contemplates the Veteran's disability picture.  
Thun, 22 Vet. App. at 115.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's 
disability picture.  They include symptomatology of the type 
reported by the Veteran and by medical professionals on clinical 
evaluation.  Significantly, the rating criteria include higher 
ratings where symptomatology of the appropriate degree is 
demonstrated.  Moreover, the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2010).  The Veteran has 
not been hospitalized for his PTSD.  The Veteran is currently 
retired and is in receipt of individual unemployability.  The 
effects of his PTSD appear to be adequately contemplated by the 
currently assigned ratings.  Therefore, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  


ORDER

Entitlement to an increased rating for the Veteran's service-
connected posttraumatic stress disorder (PTSD), rated as 30 
percent prior to February 25, 2010, and as 70 percent thereafter, 
is denied.  



____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


